RUSSELL, Judge
(dissenting).
I must respectfully dissent.
As the majority notes, permanent total disability is the inability to perform one’s trade or the inability to obtain reasonably gainful employment. Blue Circle, Inc. v. Williams, 579 So.2d 630 (Ala.Civ.App. 1991). The expert testimony in this ease is that Whitten is physically able to return to light-duty work and that there are jobs available for someone with her physical limitations. I would find that a reasonable view of the evidence in this case supports a conclusion that Whitten was only partially, and not totally, disabled. I would, therefore, reverse the trial court’s judgment and remand this case to the trial court for a determination of Whitten’s loss of ability to earn commensurate with the testimony given at the trial.